DETAILED ACTION
Status of Claims: Claims 1-12 are currently pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claims 1 and 11 is objected to because of the following informalities: 
Claim 1 at line 8 recites “channel detection parameters” which appears to refer “channel detection parameters” in line 8; please replace it with --- the channel detection parameters ---.  
Claim 11 at lines 18 and 20 recites “the secondary unlicensed carrier” which appears to refer to “second unlicensed carrier”; please replace it with --- the second unlicensed carrier ---.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 1 at lines 10-11 recites the limitations “the first channel access process” and “the second channel access process”. The limitations have no antecedent basis. There is a similar problem in claim 11.
Claim 2 recites the limitations “the channel detection” and “the first unlicensed carrier channel”. The limitations have no antecedent basis.
Claim 3 recites the limitation “the first channel detection process”. It has no antecedent basis. There is a similar problem in claims 5-7.
Claim 4 recites the limitation “the second channel detection process”. It has no antecedent basis. There is a similar problem in claims 5-7.
Claim 9 recites the limitations “the channel detection processes” and “the secondary channel”. The limitations have no antecedent basis.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,727,962. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20160135224 A1) in view of Mo et al. (US 20170332264 A1).
Regarding claim 1, Lee et al. disclose an electronic device in a wireless communication system, the wireless communication system comprising a plurality of (paragraph [0152] and fig. 18; signals with CCA values are transmitted between stations and access points); configuring channel detection parameters for UL transmission on a first carrier and a second carrier (paragraph [0008]; CCA threshold values are set for primary channels and secondary channels for signal detection) (paragraph [0007]; CCA values are used to determine channel availability) (paragraph [0096] WLAN device applies different CCAs to the primary channels and secondary channels (on different bands/carriers, fig. 6)); performing a first channel detection process on the first carrier (paragraph [0097]; primary channel CCA uses a signal detection method through virtual carrier sensing and an energy detection method. When a signal or energy equal to or greater than the threshold values defined is detected from the primary channel, the WLAN device determines that the primary channel is in use), and performing a second channel detection process on the second carrier (paragraphs [0098-0099]; secondary channel CCA uses an energy detection method and a mid-packet detection method using a cyclic prefix (CP) correlation. When energy equal to or higher than -62 dBm is detected from the 20 MHz secondary channel (secondary 20), the WLAN device determines that the secondary channel is in use), wherein the first channel access process performed on the first carrier is different from the second channel access performed on the secondary carrier (paragraphs [0097-0098]; primary channel CCA and second channel CCA utilize different methods). However, Lee et al. may not explicitly suggest the carriers/bands are (paragraphs [0016]). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize unauthorized carriers in the communications system taught by Mo et al. as resources in the teaching of Lee et al. The motivation would have been to enable continuous growth of data services when authorized frequency spectrum resource is getting more and more crowed and strained (paragraph [0004]).
Regarding claim 2, Lee et al. further suggest performing uplink data transmission on the first carrier which is detected to be idle by the channel detection or the first carrier channel and the secondary carrier which are detected to be idle by the channel detection (paragraph [0097]; primary channel CCA uses a signal detection method through virtual carrier sensing and an energy detection method. When a signal or energy equal to or greater than the threshold values defined is detected from the primary channel, the WLAN device determines that the primary channel is in use).
Regarding claim 3, Lee et al. further suggest wherein the first channel detection process is energy detection comprising random backoff and a variable contention window size (paragraph [0097] [0091]; primary channel CCA uses a signal detection method through virtual carrier sensing and an energy detection method. Carrier sensing may include attempt channel access after a contention window according to random backoff elapses).  
Regarding claim 11, Lee et al. disclose a method implemented in circuitry of an electronic device, for performing wireless communication in a wireless communication system, the wireless communication system comprising a plurality of unauthorized carriers, and the method comprising: acquiring information on channel detection parameters from a base station (paragraph [0152] and fig. 18; signals with CCA values are transmitted between stations and access points); configuring channel detection parameters for UL transmission on a first carrier and a second carrier (paragraph [0008]; CCA threshold values are set for primary channels and secondary channels for signal detection) (paragraph [0007]; CCA values are used to determine channel availability) (paragraph [0096] WLAN device applies different CCAs to the primary channels and secondary channels (on different bands/carriers, fig. 6)); performing a first channel detection process on the first carrier (paragraph [0097]; primary channel CCA uses a signal detection method through virtual carrier sensing and an energy detection method. When a signal or energy equal to or greater than the threshold values defined is detected from the primary channel, the WLAN device determines that the primary channel is in use), and performing a second channel detection process on the second carrier (paragraphs [0098-0099]; secondary channel CCA uses an energy detection method and a mid-packet detection method using a cyclic prefix (CP) correlation. When energy equal to or higher than -62 dBm is detected from the 20 MHz secondary channel (secondary 20), the WLAN device determines that the secondary channel is in use), wherein the first channel access process performed on the first carrier is different from the second channel access performed on the secondary carrier (paragraphs [0097-0098]; primary channel CCA and second channel CCA utilize different methods). However, Lee et al. may not explicitly suggest the carriers/bands are unauthorized. Mo et al. from the same or similar field of endeavor suggest the carriers/bands are unauthorized in the system that the availability of channels of unauthorized carriers is determined for use (paragraphs [0016]). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize unauthorized carriers in the communications system taught by Mo et al. as resources in the teaching of Lee et al. The motivation would have been to enable continuous growth of data services when authorized frequency spectrum resource is getting more and more crowed and strained (paragraph [0004]).
Claims 4-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20160135224 A1) in view of Mo et al. (US 20170332264 A1), and further in view of Bhorkar et al. (US 20180255576 A1).
Regarding claim 4, Lee et al. further suggest wherein the second channel detection process is energy detection (paragraphs [0098-0099]; secondary channel CCA uses an energy detection method and a mid-packet detection method) without explicitly suggest excluding random backoff. However, Bhorkar et al. from the same or similar field of endeavor suggest the second channel detection process is excluding random backoff (paragraph [0032]; in some embodiments, only a single primary channel may have LBT (channel detection) operations with a random back-off counter. And a subset of multiple channels may be detected during a backoff countdown; these channels are referred to as primary channels (thus not for secondary channels). Therefore, it would have been obvious to a person of 
Regarding claim 5, Bhorkar et al. further suggest wherein, when the second channel detection process is performed on each of the secondary unlicensed carrier, the processing circuits are further configured to perform operation of: triggering the secondary unlicensed carrier to perform the second channel detection process when detecting that a primary channel which is to finish the first channel detection process firstly is idle (abstract and paragraphs [0037-0038]; non-primary carriers perform a channel sensing operation at the end of LBT operation of at least one primary channel. The primary channel is idle, then each non-primary channel performs a CCA) (claims 1, 4; the first channel (primary carrier) is determined based on sensing during self-deferral period to be idle available, one or more idle non-primary channels is identified during the self-deferral period). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Lee et al. and Mo et al.’s method/system where when the second channel detection process is performed on each of the secondary unlicensed carrier, the processing circuits are further configured to perform operation of: triggering the secondary unlicensed carrier to perform the second channel detection process when detecting that a primary channel which is to finish the first 
Regarding claim 6, Bhorkar et al. further suggest wherein the processing circuits are further configured to perform an operation of: triggering the secondary unlicensed carrier to perform the second channel detection process when detecting that the first unlicensed carrier which is to finish the first channel detection process firstly is occupied, and a first unlicensed carrier which is to finish the first 10channel detection process secondly is idle (paragraph [0038]; Any primary channel not idle (occupied) during an iteration of operation for that channel resets the countdown for that channel, and proceeds through a loop, decrementing the counter for that channel when the channel is idle. Once an idle primary channel is identified from the plurality of primary channels, then a self-deferral period occurs. Non-primary carriers perform a channel sensing operation at the end of LBT operation of at least one primary channel). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Lee et al. and Mo et al.’s method/system the step of triggering the secondary unlicensed carrier to perform the second channel detection process when detecting that the first unlicensed carrier which is to finish the first channel detection process firstly is occupied, and a first unlicensed carrier which is to finish the first 10channel detection process secondly is idle as suggested by Bhorkar et al. The 
Regarding claim 7, Bhorkar et al. further suggest wherein the processing circuits are further configured to perform operations of: when detecting that the first unlicensed carrier which is to finish the first channel 15detection process secondly is occupied, searching for continuously a next first unlicensed carrier which is to finish the first channel detection process and is idle, and triggering the secondary channel to perform the second channel detection process until there is no new first unlicensed carrier which is to finish the first channel detection process and is idle (paragraph [0038]; Any primary channel not idle (occupied) during an iteration of operation for that channel resets the countdown for that channel, and proceeds through a loop, decrementing the counter for that channel when the channel is idle. Once an idle primary channel is identified from the plurality of primary channels, then a self-deferral period occurs. Non-primary carriers perform a channel sensing operation at the end of LBT operation of at least one primary channel). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Lee et al. and Mo et al.’s method/system when detecting that the first unlicensed carrier which is to finish the first channel 15detection process secondly is occupied, searching for continuously a next first unlicensed carrier which is to finish the first channel detection process and is idle, and 
Regarding claim 8, Bhorkar et al. further suggest wherein the processing circuits are further configured to perform an operation of: performing no uplink data transmission on the plurality of unauthorized carriers when detecting that a first unlicensed carrier which is to finish the first channel detection process lastly is occupied (paragraphs [0035] [0069]; each unlicensed carrier of all carriers is sensed to see whether each channel is clear or occupied. The UEs do not transmit if channel is not idle/clear (channel is occupied).
Regarding claim 9, Lee et al. and Mo et al. disclose all the subject matter of the claimed invention as recited in claim 1 above without explicitly suggest wherein ending time of the channel detection processes of the first unlicensed carrier and the secondary channel is aligned, and the first unlicensed carrier is aligned with the secondary channel through self-deferral. However, Bhorkar et al. from the same or similar field of endeavor suggest wherein ending time of the channel detection processes of the first unlicensed carrier and the secondary channel is aligned, and the first unlicensed carrier is aligned with the secondary channel through self-deferral (paragraphs [0031] [0032] [0035] [0042]; channel detections (LBT) are aligned among multiple carriers. Aligned usage of multiple unlicensed/unauthorized carriers allows the system to use a secondary channel in addition to primary carrier. Backoff counter counts during a period at which a self-deferral period occurs as part of the channel detection. When primary carrier reaches the end of its backoff period, a self-deferral period begins to allow any other channels to achieve idle state and align transmissions with the primary carrier). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Lee et al. and Mo et al.’s method/system wherein ending time of the channel detection processes of the first unlicensed carrier and the secondary channel is aligned, and the first unlicensed carrier is aligned with the secondary channel through self-deferral as suggested by Bhorkar et al. The motivation would have been to allow simultaneous channel detections (LBT operations) by multiple carriers/channels which increases number of contending nodes (paragraph [0031]) and to allow multiple channels to transmit once in an aligned fashion (paragraph [0042]).
Regarding claim 10, Bhorkar et al. further suggest wherein, when determining whether each of the plurality of unauthorized carriers is a first unlicensed carrier or a secondary channel, the processing circuits are further configured to perform operations of: acquiring uplink grant information from the base station, the uplink grant information 5comprising information on whether each of the plurality of unauthorized carriers is a first unlicensed carrier or a secondary channel; and determining whether each of the plurality of unauthorized carriers is a first unlicensed carrier or a secondary channel based on the information on whether each of the plurality of unauthorized carriers is a first unlicensed carrier or a secondary channel (abstract and paragraphs [0044] [0061]; eNB to: determine, by the eNB, that a first channel (unlicensed channel) is idle based on a sensing of the first channel for a first period of time; initiate, based on the determination that the first channel is idle, a reservation signal on the first channel for a second period of time following the first period of time; initiate transmission of an uplink grant to a first user equipment (UE), the uplink grant associated with the first channel. Primary carriers and non-primary carriers are assigned to perform the LBT and sensing operations for the availability). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Lee et al. and Mo et al.’s method/system wherein, when determining whether each of the plurality of unauthorized carriers is a first unlicensed carrier or a secondary channel, the processing circuits are further configured to perform operations of: acquiring uplink grant information from the base station, the uplink grant information 5comprising information on whether each of the plurality of unauthorized carriers is a first unlicensed carrier or a secondary channel; and determining whether each of the plurality of unauthorized carriers is a first unlicensed carrier or a secondary channel based on the information on whether each of the plurality of unauthorized carriers is a first unlicensed carrier or a secondary channel as suggested by Bhorkar et al. The motivation would have been to enable license-assisted access to unlicensed frequencies with multiple carriers of LTE, LTE-advanced, thus increasing the bandwidth available (paragraphs [0002-0003]). 
Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20160135224 A1) in view of Yerramalli et al. (US 20160278118 A1).
Regarding claim 12, Lee et al. disclose a method for a wireless communication system, comprising: a group of carriers on which channel detection is to 25be performed, wherein the group of carriers comprises a first carrier and a second carrier; and performing channel detections on the first carrier and the second carrier (paragraph [0008]; CCA threshold values are set for primary channels and secondary channels for signal detection) (paragraph [0007]; CCA values are used to determine channel availability) (paragraph [0096] WLAN device applies different CCAs to the primary channels and secondary channels (on different bands/carriers, fig. 6)) (paragraph [0168-0169]; subchannels and channels may be grouped), wherein a type of channel detection performed on the first carrier is different from the type of the channel detection performed on the second carrier (paragraphs [0097-0098]; primary channel CCA and second channel CCA utilize different methods). However, Lee et al. may not explicitly suggest the carriers/bands are unauthorized and	determining, based on uplink scheduling grants for the unlicensed frequency band received from a base station, the group of unlicensed carriers on which channel detection is to 25be performed. Yerramalli et al. from the same or similar field of endeavor suggest the carriers/bands are unauthorized and determining, based on uplink scheduling grants for the unlicensed frequency band received from a base station, the group of unlicensed carriers on which channel detection is to 25be performed (abstract and paragraph [0095]; UL grants may be scheduled and mapped to a group of unlicensed carriers for UL transmission. The channel availability of carriers is determined by CCA procedure to determine whether channel is cleared or not). Therefore it would have been obvious to a person of ordinary skill in the art 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG-CHUONG Q VU whose telephone number is (571)270-3945. The examiner can normally be reached Monday-Friday (9:30-5:30 PM EST.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AYAZ SHEIKH can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

HOANG-CHUONG Q. VU
Primary Examiner
Art Unit 2476



/HOANG-CHUONG Q VU/           Primary Examiner, Art Unit 2476